Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 1 of 23 Page ID #:1140




  1                                                                                    O
  2
  3
  4
  5
  6
  7
  8
                          United States District Court
  9
                          Central District of California
 10
 11   DAVID ROVINSKY LLC,                        Case № 2:20-cv-02580-ODW (ASx)
 12               Plaintiff,                     ORDER (1) DENYING
 13         v.                                   MOTION TO STAY ACTION;
 14
                                                 AND (2) GRANTING
      PETER MARCO, LLC, et al.,                  MOTION TO DISMISS AMENDED
 15                                              THIRD-PARTY COMPLAINT
                  Defendants and Third-Party
 16               Plaintiffs,                    [47] [63] [92]
 17         v.
 18   JONA S. RECHNITZ et al.,
 19               Third-Party Defendants.
 20
 21                              I.      INTRODUCTION
 22         On March 18, 2020, David Rovinsky LLC initiated this action against Peter
 23   Marco, LLC, and Peter Voutsas (together, “Peter Marco”). (Compl., ECF No. 1.) On
 24   April 24, 2020, Peter Marco filed the operative Amended Third-Party Complaint
 25   against Jona S. Rechnitz, Rachel Rechnitz, and Levin Prado.      (Am. Third-Party
 26   Compl. (“ATPC”), ECF No. 39.) On May 18, 2020, the Rechnitzes filed a motion to
 27   stay this action. (Mot. Stay (“MTS”), ECF No. 47.) On June 15, 2020, the Rechnitzes
 28   filed a motion to dismiss the ATPC. (Mot. Dismiss (“MTD”), ECF No. 63.) For the
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 2 of 23 Page ID #:1141




  1   following reasons, the Court DENIES the motion for a stay of proceedings and
  2   GRANTS the motion to dismiss.1
  3                           II.        PRELIMINARY MATTERS
  4          The Rechnitzes’ request for leave to file a request for judicial notice (ECF
  5   No. 92) and request for judicial notice (ECF No. 63-1) are GRANTED. The Court
  6   takes judicial notice of two documents on file with the United States Bankruptcy
  7   Court for the Central District of California in In re Jadelle Jewelry and Diamonds,
  8   LLC, Case No. 2:20-bk-13530-BR (“In re Jadelle”): (1) the government’s August 25,
  9   2020, motion for a limited stay of discovery (Req. Leave File Req. Jud. Notice, Ex. A
 10   (“Gov’t Mot.”), ECF No. 92-1), and (2) Voutsas’s May 19, 2020, declaration in
 11   support of the petitioning creditors’ motion for appointment of an interim Chapter 7
 12   trustee (Req. Jud. Notice, Ex. A (“Marco Decl.”), ECF No. 63-1).                        Fed. R.
 13   Evid. 201(b); see Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6
 14   (9th Cir. 2006) (“We may take judicial notice of court filings and other matters of
 15   public record.”).
 16          The Rechnitzes ask the Court to consider the assertions Voutsas made in his
 17   bankruptcy declaration, the “Marco Decl.,” in evaluating the motion to dismiss,
 18   arguing that the assertions are judicial admissions binding on Peter Marco. (MTD 4
 19   n.5.) Courts have discretion to treat a party’s statements of fact in briefs as judicial
 20   admissions conclusively binding on the party. Am. Title Ins. Co. v. Lacelaw Corp.,
 21   861 F.2d 224, 226–27 (9th Cir. 1988). Courts generally apply this rule to statements
 22   made in briefs within the same action. See, e.g., Hornberger v. Merrill Lynch, Pierce,
 23   Fenner & Smith, Inc., No. SA CV 14-1645-DOC (RNBx), 2015 WL 13310465, at *3
 24   (C.D. Cal. Jan. 22, 2015) (citing cases applying rule to statements made in briefs
 25   opposing motions to dismiss within the same action, and deeming as judicial
 26   admissions statements a party made in a declaration submitted in same action before
 27
      1
 28    The Court deems these motions appropriate for decision without oral argument. Fed. R. Civ. P. 78;
      C.D. Cal. L.R. 7-15.



                                                      2
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 3 of 23 Page ID #:1142




  1   removal to federal court). Because Voutsas submitted his declaration in a separate
  2   proceeding involving different parties, the Court declines to apply the rule here.2
  3          Peter Marco also requested judicial notice of documents. (ECF Nos. 49, 62, 85,
  4   90.) The Court need not rely upon those documents to adjudicate the motions, so
  5   those requests are DENIED as moot.
  6          Peter Marco and the Rechnitzes present new arguments in requests for judicial
  7   notice and supplemental declarations. (E.g., ECF No. 92 at 3 (“The claims in this
  8   action squarely overlap with the subject matter of the criminal investigation . . . .”);
  9   ECF No. 94 ¶ 8 (“Rechnitz’s Request for Leave blurs two issues . . . .”).) The Court
 10   did not permit supplemental briefing, so it does not consider these arguments in
 11   evaluating the pending motions.
 12          Finally, Peter Marco’s briefs exceed the Court’s twenty-five-page limit. C.D.
 13   Cal. L.R. 11-6. The Court does not consider any argument beyond the twenty-fifth
 14   substantive page of these briefs.
 15                                  III.       BACKGROUND
 16   A.     Allegations in the ATPC
 17          From October 29, 2019 to January 7, 2020, after experiencing some legal
 18   troubles, Jona Rechnitz3 told Peter Marco4 that he was “refocused on his business”
 19   and sought to consign jewelry from Peter Marco to sell to his clients. (ATPC ¶ 32.)
 20   Between October 2019 and January 2020, Peter Marco consigned several pieces of
 21   jewelry (“Consigned Jewelry”) to Jona.5 (ATPC ¶¶ 32–35.) Peter Marco, Jona,
 22
      2
        The Court also declines to employ the incorporation-by-reference doctrine to consider the jewelry
 23   consignment memoranda attached to the Marco Declaration because the Rechnitzes question the
      authenticity of the copies attached. (MTD 4–5 n.6.) See Marder v. Lopez, 450 F.3d 445, 448 (9th
 24
      Cir. 2006) (deeming incorporation by reference of a document appropriate if “no party questions
 25   [its] authenticity”).
      3
        To avoid confusion, the Court respectfully refers to the Rechnitzes by their given names.
 26   4
        The ATPC confusingly uses the term “Marco” to refer to both Voutsas individually and Voutsas
 27   and his businesses collectively. (ATPC ¶¶ 1–4.) The Court need not distinguish Voutsas from his
      businesses to decide the motions. The Court uses masculine pronouns to refer to Peter Marco.
      5
 28     Among the Consigned Jewelry are the yellow diamond ring and yellow radiant diamond necklace
      at the heart of Plaintiff David Rovinsky’s Complaint. (Compl. ¶¶ 10–11; see ATPC ¶ 33.)



                                                      3
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 4 of 23 Page ID #:1143




  1   Rachel, and Jadelle (the Rechnitzes’ jewelry business) memorialized the consignments
  2   in a series of memoranda.6 (ATPC ¶¶ 124–34.) “Prior to 10-29-2019, and thereafter,”
  3   Jona repeatedly told Peter Marco he had interested buyers for the Consigned Jewelry,
  4   that sales were imminent, and that he had sold the Consigned Jewelry and was
  5   awaiting payment from his clients. (ATPC ¶¶ 34, 37.) Peter Marco discovered from
  6   colleagues that Jona liquidated the Consigned Jewelry. (ATPC ¶ 38.) Peter Marco
  7   demanded that Jona return the Consigned Jewelry. (ATPC ¶ 49.) In January and
  8   February 2020, Jona, his father Robert, and his attorneys communicated with Peter
  9   Marco, expressing regret that payment was delayed, requesting that Peter Marco not
 10   communicate with the press, and assuring Peter Marco that Jona was arranging for
 11   payment. (ATPC ¶¶ 40–43, 49–56, 58, 67–68.) Jona has not returned the Consigned
 12   Jewelry or paid Peter Marco its stated value. (See ATPC ¶¶ 38, 49.)
 13          Peter Marco brings the following claims: (1) intentional misrepresentation and
 14   fraud against Jona, Rachel, and Prado; (2) civil theft against Jona and Rachel;
 15   (3) embezzlement against Jona; (4) civil conspiracy to commit theft, fraud, and fraud
 16   by concealment against Jona, Rachel, and Prado; (5) conversion against Jona and
 17   Rachel; (6) breach of contract against Jona and Rachel; (7) breach of the implied
 18   covenant of good faith and fair dealing against Jona, Rachel, and Prado; (8) account
 19   stated against Jona and Rachel; and (9) unethical business practices in violation of
 20   California Business and Professions Code section 17200 against Jona, Rachel, and
 21   Prado. (ATPC ¶¶ 86–150.)
 22   B.     Bankruptcy Proceedings
 23          Jadelle Jewelry and Diamonds, LLC, is one of the Rechnitzes’ jewelry
 24   businesses; Rachel is its managing member, and Prado is its agent for service of
 25
      6
        The ATPC refers to three businesses named Jadelle: Jadelle Jewelry and Diamonds, LLC; Jadelle
 26   Jewelry, LLC; and Jadelle Inc. (ATPC ¶¶ 11–13.) The ATPC is unclear as to which Jadelle entities
 27   are party to these consignment memoranda. (Compare ATPC ¶ 126 (stating “the Jadelle Parties” are
      parties to the memoranda), with ATPC ¶ 11 (defining “Jadelle Entities” as the collective term
 28   referring to the nonparty Jadelle businesses).) The Court need not distinguish these businesses from
      one another to decide the motions.



                                                       4
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 5 of 23 Page ID #:1144




  1   process and controller.     (ATPC ¶¶ 6–7, 11, 14.)      Jadelle Inc. is another of the
  2   Rechnitzes’ jewelry businesses; Rachel is its chief executive officer, chief financial
  3   officer, and secretary. (ATPC ¶¶ 7, 13.) On April 6, 2020, Peter Marco and other
  4   creditors filed an involuntary bankruptcy petition against Jadelle Jewelry and
  5   Diamonds, LLC, and Jadelle Inc. (ATPC ¶ 9 & Ex. 1.) Proceedings in In re Jadelle
  6   are ongoing.
  7   C.    Criminal Investigation
  8         The Rechnitzes’ attorney avers that the Beverly Hills Police Department
  9   referred allegations made by Victor Franco Noval, another of the petitioning creditors
 10   in In re Jadelle, to the Federal Bureau of Investigation for criminal investigation.
 11   (Decl. of Reuven L. Cohen (“R. Cohen Decl.”) ISO MTS ¶¶ 9–10, ECF No. 47.) At
 12   the time the MTS was filed, the United States Attorney’s Office declined to confirm
 13   or deny publicly the existence of any investigation. (Id. ¶ 11.)
 14         On August 25, 2020, the United States filed a motion for a limited stay of
 15   discovery in In re Jadelle. (Gov’t Mot.) The government states that the FBI is
 16   “investigating the alleged theft or taking by fraud of millions of dollars in diamonds
 17   while on consignment with Jadelle, some or all of which have recently been recovered
 18   and are being held as evidence.” (Gov’t Mot. 1.) The government requests a stay in
 19   the bankruptcy proceeding based on the overlap between Noval’s claims as creditor in
 20   In re Jadelle and the pending criminal investigation of transfers between Noval and
 21   Jadelle.    (Gov’t Mot. 10–11.)    The government argues that if discovery in the
 22   bankruptcy proceeding is not stayed, Noval, Jona, and others “may be forced to
 23   choose to invoke their Fifth Amendment privilege against self-incrimination.” (Gov’t
 24   Mot. 13.)
 25                             IV.      LEGAL STANDARDS
 26   A.    Motion to Stay
 27         The district court has “the power to stay proceedings . . . to control the
 28   disposition of the causes on its docket with economy of time and effort for itself, for




                                                  5
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 6 of 23 Page ID #:1145




  1   counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). This
  2   power includes the discretion to stay a case “pending resolution of independent
  3   proceedings which bear upon the case.” Leyva v. Certified Grocers of Cal., Ltd., 593
  4   F.2d 857, 863 (9th Cir. 1979). “This rule applies whether the separate proceedings are
  5   judicial, administrative, or arbitral in character, and does not require that the issues in
  6   such proceedings are necessarily controlling of the action before the court.” Id.
  7   at 863–64. To determine whether a Landis stay is appropriate, courts consider (1) “the
  8   possible damage which may result from the granting of a stay,” (2) “the hardship or
  9   inequity which a party may suffer in being required to go forward,” and (3) “the
 10   orderly course of justice measured in terms of the simplifying or complicating of
 11   issues, proof, and questions of law which could be expected to result from a stay.”
 12   Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (quoting CMAX, Inc. v.
 13   Hall, 300 F.2d 265, 268 (9th Cir. 1962)). “The proponent of a stay bears the burden
 14   of establishing its need.” Clinton v. Jones, 520 U.S. 681, 708 (1997).
 15   B.    Motion to Dismiss
 16         A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
 17   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
 18   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). To
 19   survive a dismissal motion, a complaint need only satisfy the minimal notice pleading
 20   requirements of Rule 8(a)(2)—a short and plain statement of the claim. Porter v.
 21   Jones, 319 F.3d 483, 494 (9th Cir. 2003). The factual “allegations must be enough to
 22   raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550
 23   U.S. 544, 555 (2007). That is, the complaint must “contain sufficient factual matter,
 24   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
 25   Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).
 26         The determination of whether a complaint satisfies the plausibility standard is a
 27   “context-specific task that requires the reviewing court to draw on its judicial
 28   experience and common sense.” Id. at 679. A court is generally limited to the




                                                   6
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 7 of 23 Page ID #:1146




  1   pleadings and must construe all “factual allegations set forth in the complaint . . . as
  2   true and . . . in the light most favorable” to the plaintiff. Lee v. City of Los Angeles,
  3   250 F.3d 668, 679 (9th Cir. 2001).         However, a court need not blindly accept
  4   conclusory allegations, unwarranted deductions of fact, and unreasonable inferences.
  5   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
  6         Fraud-based claims require a plaintiff to “state with particularity the
  7   circumstances constituting fraud.” Fed. R. Civ. P. 9(b). The complaint must identify
  8   the “who, what, when, where, and how” of the fraudulent misconduct, “as well as
  9   what is false or misleading about” it, and “why it is false.” Cafasso v. Gen. Dynamics
 10   C4 Sys., Inc., 637 F.3d 1047, 1055 (9th Cir. 2011) (internal quotation marks omitted);
 11   accord Vess v. Ciba-Geigy Corp., 317 F.3d 1097, 1106 (9th Cir. 2003) (requiring
 12   “more than the neutral facts necessary to identify the transaction”).
 13         Where a district court grants a motion to dismiss, it should generally provide
 14   leave to amend unless it is clear the complaint could not be saved by any amendment.
 15   See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d
 16   1025, 1031 (9th Cir. 2008).
 17                                  V.    MOTION TO STAY
 18         The Rechnitzes request that the Court stay proceedings against them for six
 19   months in light of two pending proceedings involving Jadelle: a criminal investigation
 20   and an involuntary bankruptcy action. (MTS 1–2.) The Rechnitzes fail to show that
 21   exercise of the Court’s discretion to stay the case is appropriate.
 22   A.    The Keating Factors Weigh Against Staying the Action Pending the
 23         Criminal Investigation.
 24         “The Constitution does not ordinarily require a stay of civil proceedings
 25   pending the outcome of criminal proceedings.” Keating v. Off. of Thrift Supervision,
 26   45 F.3d 322, 324 (9th Cir. 1995). “Nevertheless, a court may decide in its discretion
 27   to stay civil proceedings . . . ‘when the interests of justice seem[] to require such
 28   action.’” Id. (alterations in original) (quoting SEC v. Dresser Indus., Inc., 628 F.2d




                                                   7
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 8 of 23 Page ID #:1147




  1   1368, 1375 (D.C. Cir. 1980)). In deciding whether to stay civil proceedings in light of
  2   parallel criminal proceedings, courts consider the following factors: (1) the extent to
  3   which the defendant’s Fifth Amendment rights are implicated; (2) the plaintiff’s
  4   interest in proceeding expeditiously with the litigation and the potential prejudice of a
  5   delay; (3) the burden the proceedings may impose on the defendant; (4) judicial
  6   efficiency; (5) nonparty interests; and (6) the public’s interest in the pending civil and
  7   criminal litigation. Id. at 324–25.
  8         1.     Implication of the Rechnitzes’ Fifth Amendment Rights
  9         With respect to the first factor, “[a] defendant has no absolute right not to be
 10   forced to choose between testifying in a civil matter and asserting his Fifth
 11   Amendment privilege.” Id. at 326. Although a defendant’s Fifth Amendment right is
 12   an important consideration, it is but one factor to be weighed against the others. See
 13   id. “[T]he strongest case for deferring civil proceedings . . . is where a party under
 14   indictment for a serious offense is required to defend a civil . . . action involving the
 15   same matter.” Dresser Indus., 628 F.2d at 1375–76.
 16         The first factor weighs only weakly in favor of staying the action. As Peter
 17   Marco highlights, there is no pending criminal proceeding, only an investigation.
 18   (Opp’n MTS 12, ECF No. 48.) Without a criminal indictment, “[t]he case for staying
 19   civil proceedings is ‘a far weaker one.’” Fed. Sav. & Loan Ins. Corp. v. Molinaro,
 20   889 F.2d 899, 903 (9th Cir. 1989) (quoting Dresser Indus., 628 F.2d at 1376); see also
 21   Estate of Morad v. City of Long Beach, No. CV 16-06785 MWF (AJWx), 2017 WL
 22   5187826, at *8 (C.D. Cal. Apr. 28, 2017) (“Keating stays are rarely, if ever, granted
 23   where no indictment has yet been returned.”).
 24         Even without an indictment, a court may order a stay “if there is substantial
 25   overlap between the criminal investigation and the allegations in the civil lawsuit.”
 26   C.M. ex rel. McLain v. Cnty. of Los Angeles, No. LA 17-cv-05135-VAP-AGRx, 2017
 27   WL 10527380, at *2 (C.D. Cal. Oct. 19, 2017); accord eBay, Inc. v. Digit. Point Sols.,
 28   Inc., No. C 08-4052 JF (PVT), 2010 WL 702463, at *3 (N.D. Cal. Feb. 25, 2010)




                                                  8
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 9 of 23 Page ID #:1148




  1   (emphasizing importance of factual and legal overlap in analyzing this factor). The
  2   legal and factual issues in this action do not appear to overlap with the criminal
  3   investigation. The Rechnitzes identify transfers between Noval and Jadelle as the
  4   subject of criminal investigation—not the jewelry consignments from Peter Marco.
  5   (R. Cohen Decl. ¶¶ 9–10.)        Similarly, the government’s motion in In re Jadelle
  6   identifies an overlap between Noval’s claims in the bankruptcy action and the criminal
  7   investigation of transfers between Noval and Jadelle. (Gov’t Mot. 5–6, 10–11 (citing,
  8   among other things, Noval’s declaration describing these transfers).) Despite clear
  9   allegations presented in the bankruptcy matter regarding the consignments from Peter
 10   Marco (see generally Marco Decl. (describing Consigned Jewelry transactions in
 11   declaration concurrently filed with Noval’s declaration)), the government’s motion
 12   narrowly focuses on the Noval transfers and remains silent as to whether the Peter
 13   Marco consignments also are the subject of investigation.7 The Rechnitzes do not
 14   convincingly articulate how their Fifth Amendment rights are implicated by this
 15   action given the pending investigation of unrelated transactions with a nonparty.
 16          2.     Other Keating Factors
 17          As for prejudice to Peter Marco, a civil plaintiff has an interest in having its
 18   case resolved quickly. ESG Cap. Partners LP v. Stratos, 22 F. Supp. 3d 1042, 1046
 19   (C.D. Cal. 2014). It would be highly prejudicial to require Peter Marco to await the
 20   conclusion of a criminal investigation of unclear scope and duration.                    If the
 21   government ultimately files criminal charges against Jadelle or its officers, the delay
 22   may be substantial. The potential for prejudice to Peter Marco is significant and
 23   strongly weighs against a stay.
 24
 25
 26   7
        The government avers that it recently recovered jewelry owned by or on consignment to Jadelle.
 27   (Decl. of Madison MacDonald ISO Gov’t Mot. (“MacDonald Decl.”) ¶¶ 4–5, 8–9, ECF No. 92-1.)
      The provenance of the jewelry is the subject of ongoing investigation. (Gov’t Mot. 13; see also
 28   MacDonald Decl. ¶ 11.) The Court declines to speculate whether pieces of the Consigned Jewelry
      are among the recovered jewelry.



                                                     9
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 10 of 23 Page ID #:1149




  1         In contrast, the burden on the Rechnitzes of proceeding in this action is concrete
  2   but not compelling. As discussed, the Rechnitzes have no constitutional right to a
  3   stay. Keating, 45 F.3d at 326. To the extent the Rechnitzes see fit to invoke their
  4   privilege against self-incrimination in this action, “less drastic means” than a stay,
  5   “such as asserting the privilege on a question-by-question basis and implementing
  6   protective orders,” are available. Doe v. City of San Diego, No. 12-cv-689-MMA-
  7   DHB, 2012 WL 6115663, at *2 (S.D. Cal. Dec. 10, 2012). Given the apparent lack of
  8   overlap between the subjects of criminal investigation and Peter Marco’s claims, such
  9   less drastic means are suitable safeguards of the Rechnitzes’ rights in this action. This
 10   factor weighs only weakly in favor of a stay.
 11         Judicial efficiency weighs against issuing a stay, as the Court has “an interest in
 12   clearing its docket.” Molinaro, 889 F.2d at 903. Although the Rechnitzes limit their
 13   stay request to six months (MTS 1–2), no party has provided any indication that the
 14   criminal investigation, or resulting criminal proceedings, will be completed by the
 15   conclusion of that six-month period.      Indeed, the Rechnitzes already forecast an
 16   extension of the stay in their motion papers.       (See MTS 2 (requesting a status
 17   conference six months from entry of the stay “to determine whether a further stay is
 18   warranted”).) A stay would significantly delay adjudication of this matter.
 19         Nonparty interests are unclear. The nonparty interest factor is “salient in the
 20   Keating analysis where the third-parties at issue had a direct interest in the outcome of
 21   the litigation.” Petrov v. Alameda Cnty., No. 16-cv-04323-YGR, 2016 WL 6563355,
 22   at *6 (N.D. Cal. Nov. 4, 2016). The Rechnitzes argue the petitioning creditors in In re
 23   Jadelle would benefit from having the bankruptcy action resolved before this one.
 24   (MTS 8–9.) The government’s motion to stay in In re Jadelle complicates that
 25   argument: should Jadelle be stayed, the order in which the actions would be resolved
 26   is uncertain. If Jadelle is stayed, the petitioning creditors may have an interest in the
 27   continued litigation of this action because the Rechnitzes’ participation in discovery or
 28   trial may inform the petitioning creditors’ claims. Given the uncertainty as to whether




                                                 10
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 11 of 23 Page ID #:1150




  1   a stay here would directly benefit the petitioning creditors’ interests, this factor does
  2   not weigh in favor of or against a stay.
  3         The public interest factor weighs against a stay.       The Rechnitzes’ counsel
  4   declares that someone at the U.S. Attorney’s Office informed him that the office
  5   would “support[] [the Rechnitzes’] request for a stay with respect to civil proceedings
  6   related to the investigation.” (R. Cohen Decl. ¶ 11.) As discussed, it does not appear
  7   that this proceeding relates to the investigation; the U.S. Attorney’s Office has not
  8   appeared in this action to “support[]” the Rechnitzes’ request for a stay, despite the
  9   government’s intervention in In re Jadelle. Thus, it is unclear whether “the public’s
 10   interest in the integrity of the criminal case” is implicated here. Jones v. Conte,
 11   No. C 045312S1, 2005 WL 1287017, at *2 (N.D. Cal. Apr. 19, 2005) (quoting Javier
 12   H. v. Garcia-Botello, 218 F.R.D. 72, 75 (W.D.N.Y. 2003)).            Instead, the Court
 13   acknowledges the public’s general interest in swift resolution of civil actions, see
 14   Keating, 45 F.3d at 326, and determines that this factor weighs against a stay.
 15         Weighing all the Keating factors, the Court determines that a stay pending the
 16   criminal investigation is not justified at this time.
 17   B.    The Jadelle Bankruptcy Proceeding Does Not Warrant a Stay Here.
 18         The Rechnitzes also briefly argue that the ongoing proceedings in In re Jadelle
 19   warrant a stay of this action because the Consigned Jewelry is arguably an asset of the
 20   putative debtor. (MTS 9–10.) The Rechnitzes note that Peter Marco is attempting to
 21   recover the value of the Consigned Jewelry simultaneously from Jona, Rachel, and
 22   Prado in this action and from Jadelle in the bankruptcy action. (MTS 1, 9.) How
 23   Peter Marco’s litigation strategy and the ownership status of the Consigned Jewelry
 24   favor a stay of these proceedings is unclear. The Rechnitzes offer no argument or
 25   authority probative of the issues relevant to whether a stay is appropriate—that is,
 26   whether a stay would simplify or complicate the factual or legal issues in this case,
 27   whether staying the action would damage the other parties, and whether the
 28   Rechnitzes would face hardship or inequity should a stay be denied. See Lockyer, 398




                                                   11
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 12 of 23 Page ID #:1151




  1   F.3d at 1110. It is not the role of the Court to make parties’ arguments for them. See
  2   Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003). The
  3   Rechnitzes fail to meet their burden to show that a stay pending the resolution of In re
  4   Jadelle is appropriate.8
  5   C.     Conclusion
  6          Neither the criminal investigation nor the bankruptcy action warrants a stay of
  7   this action. The Court DENIES the Rechnitzes’ motion for a stay of proceedings.
  8                                  VI.     MOTION TO DISMISS
  9          The Rechnitzes move to dismiss the ATPC with prejudice for failure to state a
 10   claim. (MTD 1–3.) For the following reasons, the Court grants the motion to dismiss
 11   but gives Peter Marco leave to amend all but the third claim.
 12   A.     Fraud-Based Claims
 13          Peter Marco’s first, second, fourth, and fifth claims, all of which are predicated
 14   on allegations of fraud, must be dismissed. The Court first considers the fraud-based
 15   claims against Jona before turning to the same claims against Rachel.
 16          1.      Intentional Misrepresentation and Fraud (First Claim)
 17          To state a claim of intentional misrepresentation or fraud, a plaintiff must plead:
 18          (1) the defendant represented to the plaintiff that an important fact was
 19          true; (2) that representation was false; (3) the defendant knew that the
             representation was false when the defendant made it, or the defendant
 20          made the representation recklessly and without regard for its truth; (4) the
 21          defendant intended that the plaintiff rely on the representation; (5) the
             plaintiff reasonably relied on the representation; (6) the plaintiff was
 22
             harmed; and (7) the plaintiff’s reliance on the representation was a
 23          substantial factor in causing that harm to the plaintiff.
 24   Manderville v. PCG&S Grp., Inc., 146 Cal. App. 4th 1486, 1498 (2007) (emphasis
 25   omitted); accord Lazar v. Superior Ct., 12 Cal. 4th 631, 638 (1996) (articulating the
 26
      8
 27     For the first time in the reply, the Rechnitzes contend that some claims may be subject to Jadelle’s
      automatic bankruptcy stay. (Reply ISO MTS 11, ECF No. 55.) The Court declines to entertain this
 28   argument. See Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007) (“The district court need not
      consider arguments raised for the first time in a reply brief.”).



                                                       12
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 13 of 23 Page ID #:1152




  1   claim in five elements: “(a) misrepresentation (false representation, concealment, or
  2   nondisclosure); (b) knowledge of falsity (or ‘scienter’); (c) intent to defraud, i.e., to
  3   induce reliance; (d) justifiable reliance; and (e) resulting damage”).              Claims of
  4   intentional misrepresentation are subject to the heightened pleading standard of Rule
  5   9(b), requiring the plaintiff to plead the “time, place, and specific content” of the
  6   misrepresentations. Swartz v. KPMG LLP, 476 F.3d 756, 765 (9th Cir. 2007); see also
  7   Vess, 317 F.3d at 1103 (“Rule 9(b)’s particularity requirement applies to state-law
  8   causes of action.”).
  9          Peter Marco alleges that, “[f]rom the period 10-29-2019 - 1-7-2020,” Jona
 10   assured Peter Marco that “he was back from NY refocused on his business,” and that
 11   he sought jewelry on consignment “for the purpose of reselling them to his clients.”
 12   (ATPC ¶ 32.) “Prior to 10-29-2019, and thereafter,” Jona further represented that “he
 13   had interested buyers for the pieces of Consigned Jewelry,” that sale of the Consigned
 14   Jewelry was “imminent,” and that the sold Consigned Jewelry was “awaiting receipt
 15   of payment from his clients.” (ATPC ¶¶ 34, 37.)9
 16          The time, place, and specific content of these purported misrepresentations is
 17   not pleaded with any specificity. For example, the phrase “[p]rior to 10-29-2019, and
 18   thereafter” is entirely devoid of temporal meaning; it is unclear when or how many
 19   times Jona purportedly made any representations. Peter Marco also fails to articulate
 20   which of the pieces of Consigned Jewelry Jona told him had interested buyers, which
 21   had imminent sales, and which were sold and awaiting payment, as well as when,
 22   where, and how Jona made such representations.               Specificity concerning Jona’s
 23   statements that he was refocused on his business and sought jewelry on consignment
 24   for his clients, made an unspecified number of times in a two-month span, is similarly
 25   lacking. These allegations fall short of presenting factual content sufficient for Jona to
 26
      9
 27     Peter Marco avers Jona told him “further false and misleading stories.” (ATPC ¶ 40.) The Court
      limits its analysis to the two sets of statements described here, which are the only statements
 28   identified and argued in the parties’ briefs. (MTD 9; Third-Party Pls.’ Opp’n MTD (“Opp’n
      MTD”) 14–15, ECF No. 66.)



                                                     13
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 14 of 23 Page ID #:1153




  1   meaningfully respond to the claim. See, e.g., R Power Biofuels, LLC v. Chemex LLC,
  2   No. 16-CV-00716-LHK, 2016 WL 6663002, at *14 (N.D. Cal. Nov. 11, 2016) (finding
  3   insufficient under Rule 9(b) “allegations of ‘repeated’ conversations over an
  4   eight-month time frame”); Giron v. Wells Fargo Bank, N.A., No. 2:14-cv-02437-ODW
  5   (VBKx), 2014 WL 12589628, at *4 (C.D. Cal. May 27, 2014) (finding insufficient
  6   under Rule 9(b) “[g]eneralized allegations that at some unknown point a vague
  7   statement was made”).
  8         Because the allegations concerning the representations at issue are insufficient
  9   under Rule 9(b), the Court need not decide whether the other elements are adequately
 10   pleaded. The claim for intentional misrepresentation must be dismissed.
 11         2.    Civil Theft (Second Claim)
 12         California Penal Code section 496(a) criminalizes buying or receiving “any
 13   property that has been stolen or has been obtained in any manner constituting theft or
 14   extortion”; section 496(c) provides a private right of action to a person injured by a
 15   violation of section 496(a). To plead a violation of section 496(a), a plaintiff must
 16   establish: “(1) that the particular property was stolen, (2) that the accused received,
 17   concealed or withheld it from the owner thereof, and (3) that the accused knew that
 18   the property was stolen.” Finton Constr., Inc. v. Bidna & Keys, APLC, 238 Cal. App.
 19   4th 200, 213 (2015).
 20         Peter Marco alleges that Jona received the Consigned Jewelry in a manner
 21   constituting theft by false pretenses under California Penal Code section 484(a).
 22   (ATPC ¶¶ 95–96.) That subdivision proscribes “knowingly and designedly, by any
 23   false or fraudulent representation or pretense, defraud[ing] any other person
 24   of . . . personal property.” Cal. Pen. Code § 484(a). Theft by false pretenses and
 25   fraud carry “substantially similar elements,” and both are subject to heightened
 26   pleading requirements. Worldwide Travel, Inc. v. Travelmate US, Inc., No. 14-cv-
 27   00155-BAS (DHB), 2016 WL 1241026, at *8 (S.D. Cal. Mar. 30, 2016); see Vess,
 28   317 F.3d at 1103–04 (recognizing Rule 9(b) applies to a claim relying upon




                                                14
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 15 of 23 Page ID #:1154




  1   allegations of fraud even where fraud is not a necessary element of the claim). As
  2   described above, Peter Marco has not adequately pleaded fraud; for the same reasons,
  3   he also has not pleaded theft by false pretenses. Accordingly, Peter Marco has not
  4   adequately alleged facts establishing the first element of his claim, that the property
  5   was stolen.
  6         The Rechnitzes argue that Peter Marco further failed to establish facts showing
  7   that Jona received, concealed, or withheld the pieces of Consigned Jewelry from their
  8   owners. (MTD 12.) Peter Marco does not respond to this argument. (See Opp’n
  9   MTD 17–20.) The Court has not identified any allegation in the ATPC pertaining to
 10   this element of the claim, so the second element also appears to be insufficiently
 11   pleaded.
 12         For both of these reasons, the claim for civil theft must be dismissed.
 13         3.      Civil Conspiracy (Fourth Claim)
 14         Civil conspiracy is not a distinct cause of action under California law, but
 15   instead is “a legal doctrine that imposes liability on persons who, although not
 16   actually committing a tort themselves, share with the immediate tortfeasors a common
 17   plan or design in its perpetration.” Applied Equip. Corp. v. Litton Saudi Arabia Ltd., 7
 18   Cal. 4th 503, 510–11 (1994).       The elements of a civil conspiracy are “(1) the
 19   formation and operation of the conspiracy, (2) wrongful conduct in furtherance of the
 20   conspiracy, and (3) damages arising from the wrongful conduct.” Kidron v. Movie
 21   Acquisition Corp., 40 Cal. App. 4th 1571, 1581 (1995). Rule 9(b) applies to a civil
 22   conspiracy claim where, as here, “the object of the conspiracy is fraudulent.” Swartz,
 23   476 F.3d at 765.
 24         Peter Marco claims Jona conspired with Rachel and Prado to defraud Peter
 25   Marco and commit civil theft. (ATPC ¶ 107.) As discussed above, the fraud and theft
 26   claims are inadequately pleaded, so this claim similarly must be dismissed for failure
 27   to allege wrongful conduct with the particularity required by Rule 9(b).
 28




                                                 15
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 16 of 23 Page ID #:1155




  1         4.     Conversion (Fifth Claim)
  2         “Conversion is the wrongful exercise of dominion over the property of
  3   another.” Lee v. Hanley, 61 Cal. 4th 1225, 1240 (2015) (internal quotation marks
  4   omitted). Its elements are “(1) the plaintiff’s ownership or right to possession of the
  5   property; (2) the defendant’s conversion by a wrongful act or disposition of property
  6   rights; and (3) damages.” Id. Because the wrongful acts alleged here are predicated
  7   in fraud (ATPC ¶ 117), this claim also is subject to heightened pleading requirements.
  8   Vess, 317 F.3d at 1103–04.
  9         Because the purported conversion by fraud is inadequately pleaded, this claim
 10   too must be dismissed for failure to meet Rule 9(b)’s particularity requirement. In
 11   sum, the first, second, fourth, and fifth claims against Jona must be dismissed.
 12         5.     Fraud-Based Claims Against Rachel (First, Second, Fourth, and Fifth
 13                Claims)
 14         Peter Marco also has not adequately pleaded any of these claims against Rachel.
 15   As established, the fraud, theft, conspiracy, and conversion claims are subject to the
 16   heightened pleading requirements of Rule 9(b). “To satisfy Rule 9(b), a fraud suit
 17   against differently situated defendants must identify the role of each defendant in the
 18   alleged fraudulent scheme. In other words, when defendants engage in different
 19   wrongful conduct, plaintiffs must likewise differentiate their allegations.” United
 20   States ex rel. Silingo v. Wellpoint, Inc., 904 F.3d 667, 677 (9th Cir. 2018) (citation and
 21   internal quotation marks omitted). “[W]ith different actors playing different parts, it is
 22   not enough to lump together the dissimilar defendants and assert that everyone did
 23   everything.” Id. (internal quotation marks omitted).
 24         Peter Marco avers that Rachel is the wife of Jona; the managing member of
 25   Jadelle Jewelry and Diamonds, LLC, and Jadelle Jewelry, LLC; and an officer of
 26   Jadelle Inc. (ATPC ¶¶ 6–7, 11–13.) He alleges that Jona committed wrongdoing
 27   “with Rachel’s knowledge and direction,” as Jona was afforded the opportunity to
 28   commit fraud because Rachel “set[] up the entities to commit the frauds.” (ATPC




                                                  16
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 17 of 23 Page ID #:1156




  1   ¶¶ 8, 15.) Although Peter Marco argues that Rachel “knew of, participated in, and
  2   endorsed Jona’s frauds,” (Opp’n MTD 7), he pleads no factual basis for these
  3   conclusions—or any facts showing that Rachel herself made any fraudulent
  4   representations. Peter Marco further contends that “Jona and Rachel (and Jadelle) are
  5   one and the same,” and that group pleading as to Jona, Rachel, Prado and Jadelle’s
  6   collective conduct is appropriate. (Opp’n MTD 8, 12–13.) But the ATPC does not set
  7   forth factual allegations supporting Peter Marco’s conclusion that Jona, Rachel, and
  8   Prado are alter egos of one another. (See ATPC ¶ 18 (making this conclusion on
  9   unpleaded “information and belief”).) In any event, Peter Marco’s allegations of
 10   fraudulent misconduct are not collective—according to the ATPC, Jona made the
 11   misrepresentations at issue, not Rachel or Prado. (E.g., ATPC ¶¶ 32, 34, 37; see also
 12   Opp’n MTD 6 (admitting each third-party defendant plays a “respective role[] in the
 13   alleged conduct,” rather than one collective role).) Finally, Peter Marco presents
 14   allegations concerning Rachel in the opposition brief that are not pleaded. (E.g.,
 15   Opp’n MTD 2–3 (arguing Rachel “has been paying off Jona’s defrauded creditors
 16   through her Paypal and personal bank accounts”).)
 17          The pleading is entirely devoid of any allegations of Rachel’s fraudulent
 18   conduct, let alone allegations made with the specificity required by Rule 9(b). The
 19   first, second, fourth, and fifth claims against Rachel must be dismissed.
 20   B.     Embezzlement (Third Claim)
 21          There is no civil claim for embezzlement under California law.                    Sharp v.
 22   Nationstar Mortg., LLC, 701 F. App’x 596, 598 (9th Cir. 2017) (citing In re Basinger,
 23   45 Cal. 3d 1348, 1363 (1988)); Mohebbi v. Khazen, 50 F. Supp. 3d 1234, 1257 (N.D.
 24   Cal. 2014). Peter Marco does not offer any authority to the contrary.10 (See Opp’n
 25   MTD 21–23.) This claim is dismissed.
 26
      10
 27      Instead, he states that “embezzlement may create various causes of action such as, for example,
      conversion (wrongful taking of property), fraud, and breach of fiduciary duty – all properly alleged
 28   in the [ATPC].” (Opp’n MTD 21.) The adequacy of the fraud and conversion claims are discussed
      above, but the ATPC presents no claim of breach of fiduciary duty.



                                                      17
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 18 of 23 Page ID #:1157




  1   C.    Breach of Contract (Sixth Claim)
  2         To state a claim for breach of contract under California law, a plaintiff must
  3   plead: (1) a contract; (2) plaintiff’s performance or excuse for nonperformance;
  4   (3) defendant’s breach; and (4) resulting damages to plaintiff. Reichert v. Gen. Ins.
  5   Co. of Am., 68 Cal. 2d 822, 830 (1968); Tribeca Cos., LLC v. First Am. Title Ins. Co.,
  6   239 Cal. App. 4th 1088, 1109 (2015).
  7         The Rechnitzes argue Peter Marco failed to adequately plead the material terms
  8   of the asserted contracts, the consignment memoranda—specifically, the terms
  9   governing when the consignment memoranda required the Rechnitzes to return or pay
 10   the value of the Consigned Jewelry. (MTD 17.) “While it is unnecessary for a
 11   plaintiff to allege the terms of the alleged contract with precision, the Court must be
 12   able generally to discern at least what material obligation of the contract the defendant
 13   allegedly breached.” Langan v. United Servs. Auto. Ass’n, 69 F. Supp. 3d 965, 979
 14   (N.D. Cal. 2014) (citation omitted). If “it affirmatively appears that all the terms of
 15   the contract are not set forth in haec verba, nor stated in their legal effect, but that a
 16   portion which may be material has been omitted, the complaint is insufficient.”
 17   Nasseri v. Wells Fargo Bank, N.A., 147 F. Supp. 3d 937, 941 (N.D. Cal. 2015)
 18   (quoting Gilmore v. Lycoming Fire Ins. Co., 55 Cal. 123, 124 (1880)).
 19         The ATPC affirmatively exhibits several material omissions concerning the
 20   Rechnitzes’ relevant contract obligations. Peter Marco alleges that he, Jona, Rachel,
 21   and Jadelle are parties to a series of consignment memoranda that obligate Jona and
 22   Rachel to either return certain pieces of Consigned Jewelry to Peter Marco or pay
 23   Peter Marco their value. (ATPC ¶¶ 124, 126–34.) He claims that Jadelle, Jona, and
 24   Rachel breached the agreements by failing to either return or pay the value of all of
 25   the Consigned Jewelry, and that the value of the Consigned Jewelry “is past due and
 26   owing.” (ATPC ¶ 135.) Taken together, these allegations leave unstated what event or
 27   events would trigger the Rechnitzes’ obligation to return or pay, or which contracting
 28   party would elect between return or payment upon occurrence of the triggering event.




                                                  18
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 19 of 23 Page ID #:1158




  1   Accordingly, the ATPC leaves unclear how the Rechnitzes have a “past due” payment
  2   obligation under the consignment memoranda given the failure to plead contract terms
  3   establishing when payment was due. Peter Marco also has not pleaded any terms
  4   giving rise to interest obligations, despite claiming interest is owed under the
  5   contracts.   (ATPC ¶ 135.)    Finally, Peter Marco fails to allege the existence of
  6   contracts governing consignment of several pieces of Consigned Jewelry for which he
  7   claims he is owed payment. For example, he pleads that the Consigned Jewelry
  8   includes three butterfly rings consigned to the Rechnitzes on November 11, 2019,
  9   (ATPC ¶ 33), but he does not allege the existence of a memorandum obligating the
 10   Rechnitzes to return or pay the value of the rings, (see ATPC ¶¶ 126–34). The ATPC
 11   clearly omits material portions of the contracting parties’ relevant obligations, so the
 12   breach of contract claim must be dismissed.
 13   D.    Breach of Implied Covenant of Good Faith and Fair Dealing (Seventh
 14         Claim)
 15         California law implies in every contract a covenant of good faith and fair
 16   dealing. Moore v. Wells Fargo Bank, N.A., 39 Cal. App. 5th 280, 291 (2019). To state
 17   a claim for breach of the implied covenant of good faith and fair dealing, the plaintiff
 18   must allege the specific contractual obligation from which the implied covenant arose.
 19   Terpin v. AT&T Mobility, LLC, 399 F. Supp. 3d 1035, 1050 (C.D. Cal. 2019).
 20         Peter Marco tersely alleges that the Rechnitzes “breached the implied covenant
 21   of good faith and fair dealing continuously throughout the business relationship.”
 22   (ATPC ¶ 138.) Peter Marco does not identify the specific contractual obligation from
 23   which he claims the implied covenant arose, let alone the contract from which the
 24   covenant arose.    He further fails to describe how the Rechnitzes “continuously”
 25   breached any such covenant. See Terpin, 399 F. Supp. 3d at 1050 (dismissing claim
 26   where plaintiff did not allege how defendant “failed or refused to discharge their
 27   contractual responsibilities through a conscious or deliberate act to frustrate their
 28   contractual agreement”). This claim must be dismissed.




                                                 19
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 20 of 23 Page ID #:1159




  1   E.    Account Stated (Eighth Claim)
  2         “An account stated is an agreement, based on prior transactions between the
  3   parties, that all items of the account are true and that the balance struck is due and
  4   owing from one party to the other.” S.O.S., Inc. v. Payday, Inc., 886 F.2d 1081, 1091
  5   (9th Cir. 1989) (quoting Trafton v. Youngblood, 69 Cal. 2d 17, 25 (1968)). To state a
  6   claim for account stated, a plaintiff must plead: “(1) previous transactions between the
  7   parties establishing the relationship of debtor and creditor; (2) an agreement between
  8   the parties, express or implied, on the amount due from the debtor to the creditor;
  9   [and] (3) a promise by the debtor, express or implied, to pay the amount due.” Zinn v.
 10   Fred R. Bright Co., 271 Cal. App. 2d 597, 600 (1969). An account stated “constitutes
 11   a new contract which supersedes and extinguishes the original obligation.” Id. at 604.
 12   Thus, “a debt which is predicated upon the breach of the terms of an express contract
 13   cannot be the basis of an account stated.” Moore v. Bartholomae Corp., 69 Cal. App.
 14   2d 474, 477 (1945).
 15         Peter Marco incorporates his previous allegations by reference to claim that “an
 16   account was stated in writing . . . , and on such statement, a balance of $6,950,444.40
 17   was found due.” (ATPC ¶¶ 143–44.) Aside from the consignment memoranda, Peter
 18   Marco does not allege the existence of any written agreement between Peter Marco
 19   and the Rechnitzes establishing the amount due for the Consigned Jewelry. (See
 20   ATPC ¶ 135 (claiming breach of contract due to failure to “make full repayment of the
 21   $6,950,444.40”).) Peter Marco’s account stated claim may not be predicated on the
 22   same debts claimed due under the consignment memoranda. See, e.g., Advanced
 23   Cleanup Techs., Inc. v. BP Am. Inc., No. CV14-9033-CAS (AJWx), 2016 WL 67671,
 24   at *7 (C.D. Cal. Jan. 4, 2016) (concluding plaintiff failed to state claim for account
 25   stated where plaintiff sought to recover amounts it claimed were due under a written
 26   agreement); Nat’l Ins. Co. of Hartford v. Expert Auto. Reconditioning, Inc., No. SACV
 27   13-0873-DOC (JPRx), 2013 WL 6190591, at *4 (C.D. Cal. Nov. 24, 2013) (same).
 28   The claim is dismissed.




                                                 20
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 21 of 23 Page ID #:1160




  1   F.    Unethical Business Practices (Ninth Claim)
  2         California’s unfair competition law (“UCL”) prohibits “any unlawful, unfair or
  3   fraudulent business act or practice and unfair, deceptive, untrue or misleading
  4   advertising.”   Cal. Bus. & Prof. Code § 17200.       “By proscribing any unlawful
  5   business practice, section 17200 borrows violations of other laws and treats them as
  6   unlawful practices that the unfair competition law makes independently actionable.”
  7   Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal. 4th 163, 180 (1999)
  8   (internal quotation marks omitted).
  9         Incorporating his preceding allegations, Peter Marco claims that the Rechnitzes
 10   “intentionally conspired with each other to restrain competition and deprive [Peter
 11   Marco] of the benefit of their contracts.” (ATPC ¶ 148.) Peter Marco leaves unclear
 12   whether he brings his claims under the unlawful, unfair, or fraudulent prongs of the
 13   UCL. By incorporating his other claims, this claim appears to derive from those
 14   claims. To the extent this claim is predicated on the fraud-based claims, such as
 15   conspiracy, it fails to meet the heightened pleading requirements of Rule 9(b). See
 16   Kearns v. Ford Motor Co., 567 F.3d 1120, 1127 (9th Cir. 2009) (applying Rule 9(b)’s
 17   heightened pleading standards to UCL claims sounding in fraud). To the extent this
 18   claim is predicated on any of the other claims, it fails because Peter Marco failed to
 19   state his other claims. See Matudio v. Countrywide Home Loans, Inc., No. CV 09-
 20   02960 DDP (FFMx), 2010 WL 114185, at *3–4 (C.D. Cal. Jan. 6, 2010) (dismissing
 21   derivative UCL claim where plaintiff failed to state underlying claims). This claim
 22   must be dismissed.
 23   G.    Conclusion
 24         The Court dismisses Peter Marco’s claims against the Rechnitzes.
 25         The Court also dismisses Peter Marco’s claims against Prado. “A District Court
 26   may properly on its own motion dismiss an action as to defendants who have not
 27   moved to dismiss where such defendants are in a position similar to that of moving
 28   defendants or where claims against such defendants are integrally related.” Silverton




                                                21
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 22 of 23 Page ID #:1161




  1   v. Dep’t of Treasury, 644 F.2d 1341, 1345 (9th Cir. 1981). Prado stands in a similar
  2   position to Rachel in the foregoing analysis of the fraud-based claims; Peter Marco
  3   fails to allege fraudulent misconduct by Prado, (see ATPC ¶¶ 14–16, 48), so the fraud
  4   and conspiracy claims against him may be dismissed on that basis. The reasoning
  5   supporting dismissal of the breach of implied covenant and UCL claims against the
  6   Rechnitzes applies in equal measure to the claims against Prado.
  7         Recognizing the policy favoring adjudicating cases on their merits and granting
  8   leave to amend when justice so requires, Fed. R. Civ. P. 15(a)(2), the Court dismisses
  9   the first, second, and fourth through ninth claims with leave to amend. Because
 10   California law does not provide a civil claim for embezzlement, amendment of such a
 11   claim would be futile and the third claim is dismissed without leave to amend.
 12         Concerning amendment, the Court reminds Peter Marco of his pleading
 13   obligations under Rule 8(a)(2), which requires a “short and plain statement of the
 14   claim.” Complaints that are “argumentative, prolix, replete with redundancy, and
 15   largely irrelevant” may be dismissed. Cafasso, 637 F.3d at 1058 (quoting McHenry v.
 16   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996)). Much of the ATPC consists of scurrilous
 17   allegations irrelevant to Peter Marco’s substantive claims. (E.g., ATPC ¶¶ 25–30
 18   (discussing unrelated criminal proceedings involving Jona); ATPC ¶¶ 70, 75–84
 19   (setting forth allegations concerning Peter Marco’s attorney).) These superfluous
 20   allegations do not comport with the letter or spirit of Rule 8; any amended pleading
 21   should avoid them.
 22                                 VII.    CONCLUSION
 23         For the reasons discussed above, the Court orders as follows:
 24         1.    The Rechnitzes’ motion to stay is DENIED. (ECF No. 47.)
 25         2.    The Rechnitzes’ motion to dismiss the ATPC is GRANTED. (ECF
 26   No. 63.)   Peter Marco’s first, second, and fourth through ninth claims are
 27   DISMISSED with leave to amend. Peter Marco’s third claim for embezzlement is
 28   DISMISSED without leave to amend.




                                                22
Case 2:20-cv-02580-ODW-AS Document 98 Filed 09/21/20 Page 23 of 23 Page ID #:1162




  1         3.    Peter Marco may file a Second Amended Third-Party Complaint within
  2   fourteen (14) days curing the deficiencies identified in this Order.   Third-Party
  3   Defendants’ response shall be due fourteen (14) days thereafter.
  4
  5         IT IS SO ORDERED.
  6
  7         September 21, 2020
  8
  9                               ____________________________________
 10                                        OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                                23
